DETAILED ACTION
Claims 1-20 are pending in this application. At least, independent claims 1, 11, and 19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection under 35 USC 101, Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 
(1) Applicant seems to argue that the additional of “displaying the travel time for the untraveled route for the driver” provides a practical application of the idea under Step 2A prong 2 (page 10 of remarks). Examiner disagrees. Merely displaying a result is not sufficient to serve as a practical application but rather amounts to insignificant post-solution activity. Displaying the result does not improve the functioning of a computer or technical field nor does it provide a meaningful use of the judicial exception.
(2) Applicant argues that “the driver’s traveling in the vehicle as recited by claims 1, 11, and 19 is not a pre-solution activity” (page 11 of remarks). Examiner respectfully disagrees. This act of operating of vehicle, which is not within the scope of the claim, necessarily occurs before the claimed data processing steps can occur as indicated by the claims’ use of the word “previously” (i.e. “previously performed maneuvers” and “previously traversed road elements”). Examiner maintains that, even if the act of driving the vehicle were added as a preliminary step, it would be an additional element that only amounts to pre-solution activity.
(3) Applicant’s arguments with respect to Duddle on page 11 of remarks are addressed below with respect to the prior art rejections.
(4) Applicant argues that the additional elements amount to significantly more than the judicial exception itself because:
(i) “First,…,the additional elements reflect how to utilize physical and real properties…to influence the operations of physical and real devices (i.e. the vehicle), thus provide a specific improvement of the existing navigation system” (page 12 of remarks). Examiner respectfully disagrees noting that there is no claimed influence on the vehicle as suggested by Applicant’s argument. At best, the additional element of displaying the result may be considered an influence on a real device but Examiner submits that it does not rise to an improvement to the vehicle or the navigation system.
(ii) “Second, the method for estimation of travel time of claim 1 determines the driver’s estimated travel time for individual road segments and individual maneuvers based on a set of factors characterizing each individual road element and individual maneuver” (page 13 of remarks). This argument is not persuasive as it does not overcome the fact that it can be performed mentally.
(iii) “Third, the ‘vehicle’ and the ‘traveled road elements’ recited by independent claims 1, 11, and 19 are more than generic computer performing generic computer functions for general purposes” (page 13 of remarks). This argument is not persuasive because the vehicle and the traveled road elements are not within the scope of the claim and thus cannot be considered as additional elements in the eligibility analysis.

With respect to the rejections under 35 USC 103, Applicant’s amendment has necessitated new grounds of rejection presented in this Office action. However, Applicant’s arguments with respect to claim(s) 1, 11, and 19 remain pertinent. They have been considered but are not persuasive. 
With respect to claims 1, 11, and 19, Applicant argues that:
(1) “Serbanescu does not teach or suggest ‘performing a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time’” (bottom of page 14  to top of page 15 of remarks)
(2) “Duddle does not teach the driver profile as claimed in claim 1. For instance, Duddle does not mention a driver profile based on actual travel time associated with each traveled road element and a maneuver time associated with each executed maneuver” (page 15 of remarks).
(3) “Nowhere does Duddle teach or suggest ‘performing a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time.’” (page 16 of remarks).
Examiner submits that Applicant argues against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner respectfully notes that Serbanescu was carefully mapped to individual claim elements and that Applicant’s arguments to not address the specific citations that were provided. Rather Applicant broadly summarizes Serbanescu while referring to only two paragraphs and figure and alleging that the claimed elements are not present. Examiner disagrees with this allegation and maintains that Serbanescu reads on the argued limitation except for the particular feature of creating a profile for a particular “driver”. That is, transit times for road segments and maneuvers through intersections are calculated and summed to compute the total travel time for a route, just not for a particular driver. 
Examiner further maintains that Duddle cures this deficiency because Duddle teaches generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven ([0006]) including parameters such as travel time for each journey ([0141]). Again, Duddle was carefully mapped to address the claimed feature(s) lacking in Serbanescu and Applicant’s arguments to not address the specific citations that were provided. Rather Applicant broadly summarizes Duddle while referring to only three paragraphs, none of which were cited for the rejection.
With respect to claim 7, Applicant argues that: 
(1) Serbanescu does not teach determining the driver’s estimated travel time for individual road segments and individual maneuvers based on a set of factors characterizing each individual road elements and individual maneuvers” and that “Serbanescu teaches away from forming ‘speed profile[s] for each individual intersection’” (bottom of page 16 to top of page 17).
(2) “Serbanescu does not teach or mention that a ‘length of [a] trip may be determined by aggregate travel time for all road elements and maneuvers.’” (page 17 of remarks)
 Examiner respectfully notes that these features, in both arguments, do not correspond to the claim language and therefore the arguments are moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim(s) recite(s) a method comprising “identifying a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by the driver during the plurality of trips, wherein the plurality of maneuvers are performed by the driver in the vehicle while the vehicle is traveling to each of specified destination points; calculating at least one maneuver time based on the plurality of trips; performing a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time”, “wherein the plurality of traveled road elements are traversed by the driver in the vehicle while the vehicle is traveling to each of the specified destination points; and calculating a travel time for the untraveled route for the driver based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. The claim does not include additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. The additional elements are “wherein in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points” and “displaying the travel time for the untraveled route for the driver”. However, the former only amounts to insignificant pre-solution activity and the latter only amounts to insignificant post-solution activity, both of which were well-understood, routine, and conventional in the art. For example, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Additionally, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11).
Regarding claims 2-10, these claims are rejected for the same reasons as claim 1 and because they also fail to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 2-6 and 10 further define what a maneuver is which does not provide an additional element and claims 7-9 recite additional steps that may also be performed in the human mind and are thus considered an additional abstract idea.
Regarding claim 11, the claim(s) recite(s) a system configured to “identify a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by one or more drivers during the plurality of trips, wherein the plurality of maneuvers are performed by the driver in the vehicle while the vehicle is traveling to each of specified destination points; calculate at least one maneuver time based on traversals in the plurality of trips; perform a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time”, “wherein the plurality of traveled road elements are traversed by the driver in the vehicle while the vehicle is traveling to each of the specified destination points; and calculate a travel time for the untraveled route based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “at least one processor”, “at least one memory including computer program code for one or more programs”, “wherein in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”, and “display the travel time for the untraveled route for the driver”. The first two additional elements amount to mere instructions to implement the abstract idea on a computer or merely use a computer as a tool to perform an abstract idea which has been deemed insufficient for integration into a practical application. The third additional element only amounts to insignificant pre-solution activity and the fourth additional element only amounts to insignificant post-solution activity, both of which were well-understood, routine, and conventional in the art. For example, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Additionally, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11).
Regarding claims 12-18, these claims are rejected for the same reasons as claim 11 and because they also fail to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 12-16 further define what a maneuver is which does not provide an additional element and claims 17-18 recite additional steps that may also be performed in the human mind and are thus considered an additional abstract idea.
Regarding claim 19, the claim(s) recite(s) an apparatus for “identifying a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by the driver during the plurality of trips, wherein the plurality of maneuvers are performed by the driver in the vehicle while the vehicle is traveling to each of specified destination points; calculating at least one maneuver time based on traversals in the plurality of trips; performing a training mode for a driver profile based on a travel time associate with each of a plurality of traveled road elements and the at least one maneuver time”, “wherein the plurality of traveled road elements are traversed by the driver in the vehicle while the vehicle is traveling to each of the specified destination points; and calculating a travel time for an untraveled route for the driver based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “A non-transitory computer readable medium including instructions”, “wherein in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”, and “displaying the travel time for the untraveled route for the driver”. The first additional element amounts to mere instructions to implement the abstract idea on a computer or merely use a computer as a tool to perform an abstract idea which has been deemed insufficient for integration into a practical application. The second additional element only amounts to insignificant pre-solution activity and the third additional element only amounts to insignificant post-solution activity, both of which were well-understood, routine, and conventional in the art. For example, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Additionally, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11).
Regarding claim 20, the claim is rejected for the same reasons as claim 19 and because it also fails to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 20 further defines what a maneuver is which does not provide an additional element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serbanescu et al. (US 2011/0112760 A1) in view of Duddle et al. (US 2011/0106370 A1) and Bae et al. (KR 2015-0050837).
Regarding claim 1, Serbanescu teaches a method for estimation of travel time of an untraveled route, comprising: 
identifying a plurality of trips traveled by [vehicles] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed […] during the plurality of trips, wherein the plurality of maneuvers are performed by [vehicles] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); 
calculating at least one maneuver time based on the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
performing a training mode for a [...] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection, either together with speed profiles for road segments or separately; Fig. 11: process to determine transit times of intersections), […] and wherein the plurality of traveled road elements are traversed by [vehicles] ([0014], [0096]) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); and 
calculating a travel time for the untraveled route ([0203]: time-sensitive routing engines) for the driver based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” or “a vehicle” to develop a “driver” profile of intersection transit times specific to a particular driver or that “in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”. However, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to develop a driver profile representing driving style as taught by Duddle in order to personalize services (Duddle [0117], [0026]). Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to update the driver-specific profile at the end of each journey as taught by Duddle in order to ensure that the profile is accurate and up-to-date (Duddle [0054]).
Serbanescu also does not teach “displaying the travel time for the untraveled route for the driver”; rather Serbanescu appears to only generate map data. However, it was common practice to display an estimated time of arrival to a user prior to traveling a route. For example, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to display the personalized ETA for the driver prior to driving the route as taught by Bae in order to inform a user of an accurate arrival scheduled time (Bae [0001]).
Regarding claim 2, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers includes a movement executed on a roadway (Figs. 6-9, [0210]: intersections between road segments).  
Regarding claim 3, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).  
Regarding claim 4, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers includes an action ([0012]: driving maneuver, involving the action of driving; [0108]: decelerate, make the turn, accelerate).  
Regarding claim 5, modified Serbanescu teaches the method of claim 4, and Serbanescu also teaches that the action transitions the driver from a first traveled road element to a second traveled road element ([0109]: travels along a road segment, makes a turn, and travels along a second road segment; [0210]).  
Regarding claim 7, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches:
identifying a maneuver type in the plurality of maneuvers executed by the driver during the plurality of trips ([0180]: utilize classification of intersections (rather than trying to form a speed profile for each individual intersection); see rejection of claim 1 for modification to address “by the driver”); 
calculating maneuver times for the identified maneuver type ([0209]: different turn costs are categorized into predetermined categories); and 
aggregating the maneuver times for the identified maneuver type ([0209]: an average time for the intersection delay is estimated for each category).  
Regarding claim 8, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches: defining a value for each of the plurality of maneuvers executed by the driver during the plurality of trips, wherein the driver profile includes the [values] ([0206-207]: turn cost Tc is expressed for individual maneuvers through intersections; see rejection of claim 1 for modification to address “by the driver” and “driver profile”).
Serbanescu does not teach that the values for the plurality of maneuvers is expressed as “a maneuver vector”. However, Examiner submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system of equations shown in [0207] may be rewritten in vector form similar to the form that Serbanescu teaches in [0222], i.e. Tc1 through TcN vector where Tcj are turn costs and where N would be modified to represent the number of maneuvers rather than the number of maneuver types. Such a modification would merely utilize an alternative, equivalent form of expressing the same mathematical equations thereby yielding predictable results, i.e. equivalent mathematical outcome.
Regarding claim 9, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches: defining a maneuver vector including a value for different types of maneuvers from the plurality of maneuvers executed by the driver during the plurality of trips, wherein the driver profile includes the maneuver vector ([0222]: Tc1 through TcN vector where Tcj are turn costs and there are N types of turns; see rejection of claim 1 for modification to address “by the driver”).  
Regarding claim 10, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers is defined by characteristics of movements ([0114-133], [0109], [0210]: the sequence of road elements traveled constitutes a characteristic of movement; and/or [0012], [0108]: involvement of decelerating, making the turn, and accelerating, i.e. driving in general, constitutes characteristics of movement).
Regarding claim 11, Serbanescu teaches an apparatus for estimation of travel time of an untraveled route according to experience level, the apparatus comprising: 
at least one processor (processor 304); and 
at least one memory including computer program code for one or more programs (memory 306); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
identify a plurality of trips traveled by [vehicles] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed by one or more drivers during the plurality of trips, wherein the plurality of maneuvers are performed by [vehicles] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); 
calculate at least one maneuver time based on traversals in the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
perform a training mode for a […] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection, either together with speed profiles for road segments or separately; Fig. 11: process to determine transit times of intersections), […] and wherein the plurality of traveled road elements are traversed by [vehicles] ([0014], [0096]) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); and 
calculate a travel time for the untraveled route ([0203]: time-sensitive routing engines) based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” or “a vehicle” to develop a “driver” profile of intersection transit times or that “in the training mode, the driver profile is updated when the vehicle reaches each of the specified destination points”. However, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to develop a driver profile representing driving style as taught by Duddle in order to personalize services (Duddle [0117], [0026]). Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to update the driver-specific profile at the end of each journey as taught by Duddle in order to ensure that the profile is accurate and up-to-date (Duddle [0054]).
Serbanescu also does not teach “display the travel time for the untraveled route for the driver”; rather Serbanescu appears to only generate map data. However, it was common practice to display an estimated time of arrival to a user prior to traveling a route. For example, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to display the personalized ETA for the driver prior to driving the route as taught by Bae in order to inform a user of an accurate arrival scheduled time (Bae [0001]).
Regarding claim 12, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that each of the plurality of maneuvers includes a movement executed on a roadway (Figs. 6-9, [0210]: intersections between road segments).  
Regarding claim 13, modified Serbanescu teaches the apparatus of claim 12, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).  
Regarding claim 14, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that each of the plurality of maneuvers includes an action ([0012]: driving maneuver, involving the action of driving; [0108]: decelerate, make the turn, accelerate).  
Regarding claim 15, modified Serbanescu teaches the apparatus of claim 14, and Serbanescu also teaches that the action transitions the driver from a first traveled road element to a second traveled road element ([0109]: travels along a road segment, makes a turn, and travels along a second road segment; [0210]).  
Regarding claim 17, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
identify a maneuver type in the plurality of maneuvers executed by the driver during the plurality of trips ([0180]: utilize classification of intersections (rather than trying to form a speed profile for each individual intersection); see rejection of claim 11 for modification to address “by the driver”); 
calculate maneuver times for the identified maneuver type ([0209]: different turn costs are categorized into predetermined categories); and 
aggregate the maneuver times for the identified maneuver type ([0209]: an average time for the intersection delay is estimated for each category).  
Regarding claim 18, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: defining a value for each of the plurality of maneuvers executed during the plurality of trips, wherein the driver profile includes the [values] ([0206-207]: turn cost Tc is expressed for individual maneuvers through intersections; see rejection of claim 11 for modification to address “by the driver” and “driver profile”). 
Serbanescu does not teach that the values for the plurality of maneuvers is expressed as “a maneuver vector”. However, Examiner submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system of equations shown in [0207] may be rewritten in vector form similar to the form that Serbanescu teaches in [0222], i.e. Tc1 through TcN vector where Tcj are turn costs and where N would be modified to represent the number of maneuvers rather than the number of maneuver types. Such a modification would merely utilize an alternative, equivalent form of expressing the same mathematical equations thereby yielding predictable results, i.e. equivalent mathematical outcome.
Regarding claim 19, Serbanescu teaches a non-transitory computer readable medium including instructions (memory 306) that when executed are operable to perform a method comprising: 
identifying a plurality of trips traveled by [vehicles] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed […] during the plurality of trips, wherein the plurality of maneuvers are performed by [vehicles] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); 
calculating at least one maneuver time based on traversals in the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
performing a training mode for a […] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection; Fig. 11: process to determine transit times of intersections), […] and wherein the plurality of traveled road elements are traversed by the [vehicles] ([0014], [0096]) while the [vehicles are] traveling to each of specified destination points ([0141]: GPS fixes correspond to a portion of a trip passing through an intersection; Examiner submits that a vehicle on a “trip” or otherwise driven by a driver is inherently traveling to a specified destination, even if it is merely the driver’s intended end point; see also [0134]); and 
calculating a travel time for an untraveled route ([0203]: time-sensitive routing engines) for the driver based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” to develop a “driver” profile of intersection transit times. However, Duddle teaches “generating a driver profile that indicates the driving style of the driver based upon the location of the vehicle and the parameters associated with the vehicle whilst it is being driven” ([0006]) including parameters such as speed ([0150-152]) and travel time for each journey ([0141]), and updating the driver profile at the end of each journey ([0129]). By generating a driver-specific profile, Duddle is able to provide personalized insurance costs ([0117]) and personalized training to the driver ([0026]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to develop a driver profile representing driving style as taught by Duddle in order to personalize services (Duddle [0117], [0026]). Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to update the driver-specific profile at the end of each journey as taught by Duddle in order to ensure that the profile is accurate and up-to-date (Duddle [0054]).
Serbanescu also does not teach “displaying the travel time for the untraveled route for the driver”; rather Serbanescu appears to only generate map data. However, it was common practice to display an estimated time of arrival to a user prior to traveling a route. For example, Bae teaches a personalized ETA calculation method in which the personalized ETA is displayed to the driver (stated in each of abstract, claim 6, and claim 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to display the personalized ETA for the driver prior to driving the route as taught by Bae in order to inform a user of an accurate arrival scheduled time (Bae [0001]).
Regarding claim 20, modified Serbanescu teaches the non-transitory computer readable medium of claim 19, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Serbanescu et al. (US 2011/0112760 A1) in view of Duddle et al. (US 2011/0106370 A1), Bae et al. (KR 2015-0050837), and van Hemert et al. (US 2015/0160020 A1).
Regarding claim 6, modified Serbanescu teaches the method of claim 1, but Serbanescu, as modified, does not teach that the at least one maneuver time “reflects an experience level of the driver”.  However, van Hemert teaches a driver may submit information in a “driver profile questionnaire” including age of the driver and year that the driver obtained a license (“experience level”) ([0140]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu (if not already inherent) such that the maneuver time was interpreted as a reflection of an experience level of the driver because age/experience and driving style were known to be related (van Hemert [0140]).
Regarding claim 16, modified Serbanescu teaches the apparatus of claim 11, but Serbanescu, as modified, does not teach that the at least one maneuver time “reflects an experience level of the driver”.  However, van Hemert also teaches a driver may submit information in a “driver profile questionnaire” including age of the driver and year that the driver obtained a license (“experience level”) ([0140]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu (if not already inherent) such that the maneuver time was interpreted as a reflection of an experience level of the driver because age/experience and driving style were known to be related (van Hemert [0140]).

Terminal Disclaimer
The terminal disclaimer with regard to US 10,234,300 filed on 7/26/2021 and approved on 7/27/2021 is acknowledged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662